Exhibit 10.3

FIRST AMENDMENT TO SEVERANCE AND CHANGE IN CONTROL AGREEMENT

This First Amendment to the Severance and Change in Control Agreement, by and
between Material Sciences Corporation, a Delaware corporation (the “Company”),
and                                          (the “Executive,” and this
amendment, the “Amendment”) is executed as of the      day of January, 2014,
(the “Effective Date”) by and between the Company and the Executive.

RECITALS:

A. Effective July 1, 2011, the Company and the Executive entered into a
Severance and Change in Control Agreement by and between the Company and the
Executive (the “Agreement”).

B. The board of directors of the Company (the “Board”) wishes to revise how the
amount of certain severance payments provided for in the Agreement are
calculated in the event of a termination of the Executive.

C. The Compensation, Organization and Corporate Governance Committee of the
Board has considered and approved such revision.

D. The Board has expressly approved the taking of all further actions and the
execution of all further agreements, documents, certificates and undertakings as
shall be necessary, appropriate or convenient to carry into effect or to
facilitate such revision.

E. All capitalized terms not otherwise defined herein, shall have the meanings
ascribed to them by the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
hereinafter set forth, the parties hereto agree as follows:

1. Definition of Compensation. The first paragraph of the definition of
“Compensation” contained in Paragraph 1 of the Agreement is deleted in its
entirety and replaced with the following:

“Compensation” means the sum of (i) the greater of the Executive’s annual rate
of salary as of (a) the date or event upon which the amount of Compensation is
being determined, or (b) the date that is thirty days prior to the date of a
Change in Control, plus (ii) the greater of (x) cash amount paid or earned by
the Executive under the MIP for the most recently completed fiscal year
preceding the date or event upon which the amount of Compensation is being
determined, or (y) the amount earned during the current fiscal year, but not yet
paid, in which the triggering event takes place.



--------------------------------------------------------------------------------

2. Entire Agreement. This Amendment and the Agreement contain the entire
understanding between the Company and the Executive with respect to the subject
matter hereof and supersedes any prior severance or retention agreement or plan
between the Company and the Executive.

3. Headings. Paragraph headings contained in this Amendment are included solely
for convenience of reference and shall not in any way affect the meaning or
interpretation of any of the provisions of this Amendment.

4. Governing Law. This Amendment and its validity, interpretation, performance,
and enforcement shall be governed by the laws of the State of Illinois without
giving effect to the choice of law provisions in effect in such State.

5. Successors. This Amendment shall be binding upon, and the benefits hereof
shall inure to, the parties hereto and their respective heirs, representatives,
successors and assigns.

6. Conflict. In the event of a conflict between the provisions of this Amendment
and the Agreement, the provisions of this Amendment shall govern.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed, and
the Executive has executed this Amendment, as of the Effective Date.

 

MATERIAL SCIENCES CORPORATION By:  

 

    By:  

 

  [Executive]